PD-0143-15
                                  PD-0143-15                              COURT OF CRIMINAL APPEALS
                                                                                           AUSTIN, TEXAS
                                                                         Transmitted 2/5/2015 1:16:52 PM
February 6, 2015                                                           Accepted 2/6/2015 3:25:04 PM
                                                                                            ABEL ACOSTA
                                                                                                    CLERK
                               Cause No. PD-_______-14

CYNTHIA AMBROSE,                   §       PETITION FOR DISCRETIONARY
Appellee-Petitioner                §
                                   §       REVIEW FROM THE
v.                                 §
                                   §       FOURTH COURT OF APPEALS
STATE OF TEXAS                     §
Appellant-Respondent.              §       Cause No. 04-13-00788-CR

        PETITIONER’S FIRST MOTION FOR EXTENSION OF TIME
           TO FILE PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:
    COMES NOW, CYNTHIA AMBROSE, Petitioner, and files this motion for

an extension of time in which to file her Petition for Discretionary pursuant to Texas

Rules of Appellate Procedure 10.5(b) and 68.2(c). In support of this motion,

Petitioner shows the court the following:

        Petitioner was granted a Motion for New Trial by Judge Harle, Judge of 226th

Judicial District Court, Bexar County, Texas. The State filed a direct appeal to the

Fourth Court of Appeals in cause number 04-13-00788-CR on November 6, 2013.

The Fourth Court reversed the trial court and upheld the conviction on January 7,

2015.     Petitioner did not request rehearing in the Fourth Court of Appeals.

Petitioner’s Petition for Discretionary Review is currently due on February 6, 2015.1



1
 The Fourth Court of Appeals website indicates that PDR is due on February 23, 2015, however,
30 days from the date that Court issued its opinion is February 6, 2015.
                                              1
      Undersigned counsel has been working on written objections to a Federal

Magistrate Judge’s recommendations in a 28 USC § 2254 in Gonzales v. Thaler,

2:14-CV-00058; on an appeal to the Fourth Court of Appeals in Rudy Martinez v.

State 04-14-00619-CR; and has preparing for her daily court docket. Counsel is

need of additional time to research and draft Petitioner’s Petition for Discretionary

Review and requests that the time to file is extended to Monday March 9, 2015.

      WHEREFORE, Petitioner prays this Court grant this first request and extend

the time for filing her petition to Monday March 9, 2015.


                                        Respectfully submitted:
                                        __/s/Dayna L. Jones_______
                                        Dayna L. Jones
                                        Bar No. 24049450
                                        LAW OFFICE OF DAYNA L. JONES
                                        1800 McCullough Avenue
                                        San Antonio, Texas 78212
                                        (210)-255-8525– office
                                        (210)-223-3248—fax
                                        Daynaj33@gmail.com



                         CERTIFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing Motion was

electronically   sent   to   opposing     counsel    S.     Patrick   Ballantyne   at

sballantyne@bexar.org on February 3, 2015.

                                        __/s/Dayna L. Jones_____
                                        DAYNA L. JONES


                                          2
                            Cause No. PD-_______-14

CYNTHIA AMBROSE,                §      PETITION FOR DISCRETIONARY
Appellee-Petitioner             §
                                §      REVIEW FROM THE
v.                              §
                                §      FOURTH COURT OF APPEALS
STATE OF TEXAS                  §
Appellant-Respondent.           §      Cause No. 04-13-00788-CR

     ORDER ON PETITIONER’S FIRST MOTION FOR EXTENSION OF
       TIME TO FILE PETITION FOR DISCRETIONARY REVIEW

      On this the ______ day of _________, 2015, came to be heard Petitioner’s

First Motion for Extension of Time to Petition for Discretionary Review, and it

appears to the court that this motion should be:

                     GRANTED                         DENIED

      IT IS THEREFORE ORDERED that the time for filing Petitioner’s Brief in

this cause be extended to ____________________, 2015.



SIGNED THIS THE _________ DAY OF _______________, 2015.

                                       __________________________
                                       JUDGE PRESIDING




                                          3